DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02-23-2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 46 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to 2 layer”.  The specification does not describe a SiO2 layer as “pure”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 43-46 and 48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 43 recites the limitation "the emissivity" in line 12.  There is insufficient antecedent basis for this limitation in the claim.  While the matrix may inherently have an emissivity, emissivity may be different at difference spectral ranges, and thus the limitation is not sufficiently clear.  Examiner suggests --an emissivity--.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 43-45, 48, 50-52, 60, 63, and 65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pressley ‘770 (GB 1,012,770).
Regarding claim 43, Pressley ‘770 teaches incorporating into a matrix of a refractory brick a particulate substance including a silicon carbide (p. 1, lines 18-19, 27-31, 40-41, 52-50; Examples).  
Pressley ‘770 suggests that the matrix is a SiO2 material that is preferably in a high purity form for the benefit of optimizing spalling resistance of the brick (p. 1, lines 53-60).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the SiO2 content of the matrix of the refractory brick to be at least 94% by weight as claimed for the benefit of optimizing spalling resistance of the brick.  See MPEP 2144.05.
Pressley ‘770 further describes that the brick is made of, in addition to SiO2 matrix material, 1 to 10% titanium dioxide and 5 to 30% by weight silicon carbide (p. 1, lines 27-31).  These ranges appear to overlap the claimed range of the refractory material having a SiO2-content of at least 78% by weight.  The disclosed range of silicon carbide weight % abuts the claimed range.  It has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.  For example, the difference between an amount of 5.0000% silicon carbide in the method of Pressley ‘770 
Pressley ‘770 does not describe a creep of the refractory material or emissivity of the particulate substance or the matrix.  However the materials used implicitly possess such properties as claimed, SiC for the particulate substance and SiO2 for the matrix of refractory material.  Alternatively, the method of Pressley ‘770 would result in substantially identical properties as Applicant’s method because the method of Pressley ‘770 is substantially identical to Applicant’s method, as described hereinabove.  See MPEP 2112.01.
Regarding claim 44, Pressley ‘770 further teaches particulate silicon carbide is mixed with matrix-forming materials including at least one particulate SiO2 raw material to form a pressable composition (p. 1, lines 27-41, 53-60, 68-71; Examples).  Pressley ‘770 suggests that the matrix is a SiO2 material that is preferably in a high purity form for the benefit of optimizing spalling resistance of the brick (p. 1, lines 53-60).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the SiO2 content of the SiO2 raw material to be at least 96% by weight as claimed for the benefit of optimizing spalling resistance of the brick.  See MPEP 2144.05.
Regarding claim 45, Pressley ‘770 further teaches:
SiC having a particle size of 0-1.5 mm is mixed in as substance comprising silicon carbide (p. 1, lines 36-41; Examples)
the content of silicon carbide in the refractory material is from 0.2% by weight to 20% by weight (p. 1, lines 29-31, 33-34; Examples)
a binder or binder mixture comprising at least one of lignosulfonates, dextrin, calcium hydroxide, or phosphates is mixed in with a portion of said binder or binder mixture in said substance of less than 6% by weight as binder or binder mixture (p. 1, lines 68-70; Examples).
Regarding claim 48, Pressley ‘770 further teaches the SiO2 is amorphous SiO2, crystalline SiO2, or a mixture of amorphous SiO2 and crystalline SiO2 having a particle size of 0-6 mm, used in an amount of at least 78% by weight as SiO2 raw material (p. 1, lines 27-31, 53-60; Examples).  Pressley ‘770 suggests that the SiO2 material is preferably in a high purity form for the benefit of optimizing spalling resistance of the brick (p. 1, lines 53-60).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the SiO2 content of the SiO2 to be at least 96% by weight as claimed for the benefit of optimizing spalling resistance of the brick.  See MPEP 2144.05.
Regarding claim 50, Pressley ‘770 teaches embedding an SiO2 matrix of refractory materials with an SiC substance (p. 1, lines 18-31, 53-60, 68-71; Examples).  
Pressley ‘770 suggests that the matrix is a SiO2 material that is preferably in a high purity form for the benefit of optimizing spalling resistance of the brick (p. 1, lines 53-60).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the SiO2 content of the matrix of the refractory material to be at least 94% by weight as claimed for the benefit of optimizing spalling resistance of the brick.  See MPEP 2144.05.
Pressley ‘770 does not describe emissivity of the SiC substance or the SiO2 matrix of the refractory material.  However the materials used implicitly possess such properties as claimed, SiC for the SiC substance and SiO2 for the matrix of refractory material.  Alternatively, the method of Pressley ‘770 would result in substantially identical properties as Applicant’s method because the method of Pressley ‘770 is substantially identical to Applicant’s method, as described hereinabove.  See MPEP 2112.01.
Regarding claim 51, Pressley ‘770 further teaches the shaped, fired, refractory materials are provided as silica bricks (p. 1, lines 18-26, 68-71; p. 3, lines 1-2; Examples).  The silica bricks are capable of use in superstructure and side walls of glass melting tanks.
Regarding claim 52, Pressley ‘770 further teaches the shaped, fired refractory materials have a silicon dioxide content of at least 78% by weight, a particulate substance comprising silicon carbide is dispersed in the matrix of the refractory material, where the quantity of silicon carbide in the material is from 0.2% by weight to 20% by weight (p. 1, lines 18-31, 68-71; Examples - The ranges of Pressley ‘770 appear to overlap the claimed ranges).
Regarding claim 60, Pressley ‘770 further teaches the SiO2 is amorphous SiO2, crystalline SiO2, or a mixture of amorphous SiO2 and crystalline SiO2 having a particle size of 0-4 mm, and used in an amount of at least 78% by weight as SiO2 raw material (p. 1, lines 27-31, 53-60; Examples).  Pressley ‘770 suggests that the SiO2 material is preferably in a high purity form for the benefit of optimizing spalling resistance of the brick (p. 1, lines 53-60).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the SiO2 content of the SiO2 to be at least 96% by weight as claimed for the benefit of optimizing spalling resistance of the brick.  See MPEP 2144.05.
Regarding claim 63, Pressley ‘770 further teaches:
SiC having a particle size of < 2 mm is mixed in as substance comprising silicon carbide (p. 1, lines 36-41; Examples)
the content of silicon carbide in the refractory material is from 0.3% by weight to 15% by weight (p. 1, lines 29-31, 33-34; Examples)
a binder comprising at least one of lignosulfonates, dextrin, calcium hydroxide, or phosphates is mixed in with a proportion in said substance of less than 6% by weight as binder or binder mixture (p. 1, lines 68-70; Examples).
Regarding claim 65, Pressley ‘770 teaches incorporating into a matrix of refractory material having a SiO2 content a particulate substance including silicon carbide (p. 1, lines 18-31, 53-60, 68-71; Examples).  
Pressley ‘770 suggests that the matrix is a SiO2 material that is preferably in a high purity form for the benefit of optimizing spalling resistance of the brick (p. 1, lines 53-60).  Thus 2 content of the matrix of the refractory brick to be at least 94% by weight as claimed for the benefit of optimizing spalling resistance of the brick.  See MPEP 2144.05.
Pressley ‘770 does not describe spectral emission capability of the particulate substance or the matrix of the refractory material.  However the materials used implicitly possess such properties as claimed, SiC for the particulate substance and SiO2 for the matrix of refractory material.  Alternatively, the method of Pressley ‘770 would result in substantially identical properties as Applicant’s method because the method of Pressley ‘770 is substantially identical to Applicant’s method, as described hereinabove.  See MPEP 2112.01.
Pressley ‘770 further describes that the refractory material is made of, in addition to SiO2 matrix material, 1 to 10% titanium dioxide and 5 to 30% by weight silicon carbide (p. 1, lines 27-31; Examples).  The Examples also suggest utilizing up to 3.2 % of binders.  These ranges appear to overlap the claimed ranges of the refractory material silicon dioxide from at least 78% by weight, less than 6% by weight of binder or binder mixture, with the total of the components being 100% by weight, with SiO2, SiC and a binder or binder mixture as main components, as claimed.  The disclosed range of silicon carbide weight % abuts the claimed range.  It has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.  For example, the difference between an amount of 5.0000% silicon carbide in the method of Pressley ‘770 and an amount of 4.9999% silicon carbide in the claimed invention are so mathematically close that the difference between the ranges is virtually negligible absent any showing of unexpected results or criticality.  See MPEP 2144.05.

Claim(s) 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pressley ‘770 (GB 1,012,770) in view of Bryden ‘315 (US 2004/0219315 A1).
Regarding claim 46, Pressley ‘770 is silent regarding the particulate silicon carbide having a pure SiO2 layer.  In analogous art of silicon carbide-containing refractories, Bryden ‘315 suggests providing silicon carbide with a pure SiO2 layer for the benefit of improving oxidation resistance of the silicon carbide, particularly during high temperature use (¶ [0008], [0010], [0011], [0027], [0032]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Pressley ‘770 by utilizing silicon carbide having a pure SiO2 layer for the benefit of improving oxidation resistance of the silicon carbide, as suggested by Bryden ‘315.

Claim(s) 54-55 and 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pressley ‘770 (GB 1,012,770) in view of Santowski ‘649 (US 4,988,649).
Regarding claims 54 and 55, Pressley ‘770 further teaches the SiC substance comprising silicon carbide is mixed with at least one particulate SiO2 raw material and a binder of binder mixture comprising at least one of lignosulfonates, dextrin, calcium hydroxide, or phosphates with addition of water to form a pressable composition, said pressable composition is shaped to give bricks, and the bricks are dried and subsequently fired (p. 1, lines 18-41, 53-60, 68-71; p. 3, line 1-2; Examples).  
Pressley ‘770 is silent regarding the firing temperature of the bricks.  It is noted, however, that in a slag resistance test, the bricks are fired up to 1650°C (p. 3).  Also, Pressley ‘770 does describe firing to achieve a final specific gravity of 2.33-2.37 (p. 1, lines 71-73).  Santowski ‘649 suggests firing refractory silica bricks to a final temperature of 1400-1450°C, which is above 1200°C (claim 54) and in a range from 1300°C to 1550°C (claim 55) (column 3, lines 13-15).  Santowski ‘649 also aims for a similar density of fired bricks of 2.33 to 2.34 g/cm3 (column 3, lines 9-10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Pressley ‘770 by firing the 
Regarding claim 59, Pressley ‘770 further teaches the at least one particulate SiO2 raw material includes amorphous SiO2, crystalline SiO2, or a mixture of amorphous and crystalline SiO2 which is subsequently mixed in in an amount of at least 78% by weight as SiO2 raw material (p. 1, lines 27-31, 53-60; Examples).

Claim(s) 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pressley ‘770 (GB 1,012,770) and Santowski ‘649 (US 4,988,649) in view of Bryden ‘315 (US 2004/0219315 A1).
Regarding claim 57, Pressley ‘770 is silent regarding using SiC having an SiO2 surface layer as the substance containing silicon carbide.  In analogous art of silicon carbide-containing refractories, Bryden ‘315 suggests providing SiC with an SiO2 surface layer formed by thermal treatment for the benefit of improving oxidation resistance of the silicon carbide, particularly during high temperature use (¶ [0008], [0010], [0011], [0026], [0027], [0032]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Pressley ‘770 and Santowski ‘649 by utilizing SiC having an SiO2 surface layer formed by thermal treatment as the substance containing silicon carbide for the benefit of improving oxidation resistance of the silicon carbide, as suggested by Bryden ‘315.

Response to Arguments
Applicant's arguments filed 02-23-2021 have been fully considered but they are not persuasive. Arguments are summarized as follows:
Pressley does not teach, suggest, or in any way describe a SiC-content in the fired silica bricks, but that of a mixture (batch) for the production or a silica brick.
Response:  The cited portions refer to content of "a refractory silica brick", which is the final product.
The raw material according to the present invention does not contain rutile or titanium dioxide, which lead to completely different properties.
Response:  The materials of Pressley include SiO2 and SiC in percentages overlapping or abutting those claimed.  The claims do not prohibit the inclusion of rutile or titanium dioxide, and Applicant has not provided any evidence of different properties.
A clear distinction is made between the SiC-content of the batch and the SiC-content of the shaped and fired material, whereby a SiC-depletion during firing of the shaped material has been taken into account.
Response:  Looking at Applicant’s examples, Examples 2 and 3 exhibit a 4.6% and 4.7% decrease in SiC content, respectively, between the batch and the fired material, and Examples 5 and 6 exhibit a 24.0% and 23.8% decrease in SiC content, respectively, between the batch and the fired material.  Even if the cited portions of Pressley are referring to initial batch percentages of SiC, and similar passivation oxidation occurred in the method of Pressley as in Applicant's examples, then the final percentages of SiC in the fired material would range from about 3.8% to 28.6% by weight, which would overlap Applicant's claimed range.
Bryden teaches forming a silica-rich layer, whereas the present application describes a chemically pure SiO2-layer formed exclusively by surface-oxidation of SiC grains.
Response:  Applicant states that claims 46 and 57 are amended to make a clearer distinction.  However claim 57 does not contain any proposed amendments.  Also, the amendment to claim 46 raises the issue of new matter, 2-layer as “pure” nor describes the layer as being 100% SiO2.  Bryden teaches a primarily SiO2 layer that incorporates an alumina phase.  The SiO2 portion of the layer may be considered pure.  Applicant alleges that the teachings of Bryden are impossible, but Applicant has not provided any objective evidence to support that assertion.
Santowski's indication of firing temperature would not be sufficient to describe the silica bricks according to both patents.
Response:  Santowski ‘649 suggests firing temperatures for refractory silica bricks which one of ordinary skill in the art would have found obvious to apply to the method of Pressley, as described in the rejections above and previously.  Santowski ‘649 describes such temperatures as “Firing…in a normal manner” (column 3, lines 13-15).  The method of Santowski ‘649 is not being bodily incorporated into the method of Pressley ‘770.  Santowksi ‘649 is cited to suggest temperatures for firing silica refractory bricks.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin Snelting whose telephone number is (571)272-7169.  The examiner can normally be reached on Monday to Thursday, 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN SNELTING/Primary Examiner, Art Unit 1741